UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
BENOIT BROOKENS, et al.,       )
                               )
          Plaintiffs,          )
                               )
          v.                   ) Civil Action No. 12-502 (RWR)
                               )
UNITED STATES OF AMERICA,      )
et al.,                        )
                               )
          Defendants.          )
______________________________)

                         MEMORANDUM ORDER

     Plaintiffs Benoit Brookens and Mary Todd filed this action

asserting claims under 42 U.S.C. § 1983 and the common law

against the District of Columbia, the United States Attorney for

the District of Columbia and numerous other defendants in

connection with Brookens’s arrest and prosecution for criminal

contempt for violating an order that prohibited Brookens from

practicing law or holding himself out as a lawyer in the District

of Columbia.   A memorandum opinion and order issued in

October 2013 (“October Order”) dismissed all of the plaintiffs’

claims except for those alleged against individual Metropolitan

Police Department (“MPD”) Officers in the Fourth, Sixth, and

Seventh Causes of Action.   See Brookens v. Dist. of Columbia, 981
F. Supp. 2d 55 (D.D.C. 2013).   The plaintiffs now move to alter

or amend the October Order, alleging that it misapplied

applicable law.   Plaintiffs have failed to demonstrate that
                                -2-

justice requires reconsideration of the October Order, and their

motion will be denied.

     A motion for reconsideration of an interlocutory order is

governed by Rule 54(b) of the Federal Rules of Civil Procedure.

Cobell v. Norton, 224 F.R.D. 266, 271 (D.D.C. 2004); see also

Fed. R. Civ. P. 54(b).   That rule provides that an interlocutory

order “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and

liabilities.”   Fed. R. Civ. P. 54(b).   Rule 54 recognizes the

inherent power of the court to reconsider an interlocutory order

“as justice requires.”   Capitol Sprinkler Inspection v. Guest

Servs., 630 F.3d 217, 227 (D.C. Cir. 2011) (quoting Green v.

Union Mut. Life Ins. of Am., 764 F.2d 19, 22-23 (1st Cir. 1985));

United States ex rel. Westrick v. Second Chance Body Armor, 893
F. Supp. 2d 258, 268 (D.D.C. 2012).   A court has wide latitude in

exercising its discretion to determine whether justice requires

reconsideration.   Cobell, 224 F.R.D. at 272-73.   For example,

justice may require reconsidering an interlocutory order where

the court has patently misunderstood a party, made a decision

beyond the adversarial issues presented, or erred in failing to

consider controlling decisions or data, or where a controlling or

significant change in the law has occurred.    Cobell, 224 F.R.D.

at 272; see also Arias v. DynCorp, 856 F. Supp. 2d 46, 51 (D.D.C.

2012).   “However, in order to promote finality, predictability
                                -3-

and economy of judicial resources, ‘as a rule [a] court should be

loathe to [revisit its own prior decisions] in the absence of

extraordinary circumstances such as where the initial decision

was clearly erroneous and would work a manifest injustice.’”

Pueschel v. Nat’l Air Traffic Controllers’ Ass’n, 606 F. Supp. 2d
82, 85 (D.D.C. 2009) (quoting Lederman v. United States, 539 F.

Supp. 2d 1, 2 (D.D.C. 2008)).   “The moving party has the burden

of showing that reconsideration is warranted, and that some harm

or injustice would result if reconsideration were to be denied.”

Pueschel, 606 F. Supp. 2d at 85.

     The plaintiffs first argue that the October Order

incorrectly applied the law in dismissing their claim against the

District of Columbia defendants to the extent it alleges an equal

protection claim under the Fourteenth Amendment.     However, they

acknowledge that the October Order correctly observes that the

Fourteenth Amendment applies only against the states and not

against the District of Columbia.     They also ignore that the

claim was dismissed also because the plaintiffs failed to plead

any facts showing that they were deprived of equal protection by

a custom or policy of the District of Columbia.     Plaintiffs have

not shown that justice requires revisiting that decision.

     The plaintiffs also request that

     [t]his Court . . . reconsider its erroneous
     determination that the Defendants -- can “waive
     service” and defend the case on the merits –- or its
     can “defend” on “Lack of Personal Service.” This Court,
                                 -4-

     as a matter of Law, mis-interpreted FRCP 12(b)(6) and
     12(b)(1). This Court, in its consideration of this
     matter, is requested to draw from Bolling v. Sharpe,
     which it so poignantly cited in its order, and
     applicable to the duties and responsibility of the
     Federal Government. Attorney Cynthia Wright, under her
     D.C. State Government authority, of the D.C. Court
     Appeals used her position, as a Federal law enforcement
     official, U.S. Attorney for the District of Columbia,
     and with her ability to command the police powers of
     the Federal and D.C. Government, to arrest Mr. Brookens
     and Attorney Todd, in Mr. Brookens residence -- without
     a “Search Warrant” is plead, as discriminatory purpose.

Pls. Mot. at 2-3.   A charitable construction of this unclear

request is that it seeks reconsideration of the portion of the

October Order that concluded that the plaintiffs conceded the

substantive arguments the federal defendants raised since the

plaintiffs failed to address those arguments, and that dismissed

the plaintiffs’ claims against the federal defendants.     See

Brookens, 981 F. Supp. 2d at 62.    The plaintiffs have not

provided any justifiable reason for failing to substantively

respond to those arguments in their opposition to the defendants’

motion to dismiss, nor have they substantively responded to those

arguments in this motion.    As justice does not require

reconsidering the October Order, it is hereby

     ORDERED that the plaintiffs’ motion [25] for reconsideration

be, and hereby is, DENIED.    It is further

     ORDERED that the parties confer and file by April 3, 2015, a

joint status report and proposed order reflecting three mutually
                               -5-

agreeable dates on which to hold an initial scheduling

conference.

     SIGNED this 24th day of March, 2015.



                                              /s/
                                     RICHARD W. ROBERTS
                                     Chief Judge